Citation Nr: 1111501	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  02-19 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability rating for fracture, fourth metacarpal, left, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran and his spouse testified at a February 2011 Travel Board hearing which was held at the Montgomery RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Additionally, claimants must be notified that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted, in accordance with the requirements expressed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the pending claim was filed by the Veteran in March of 2001.  To date, however, he has not received adequate notice from VA concerning his claim and the respective responsibilities of the VA and the Veteran, as outlined above.  Such notice should be provided to the Veteran.

Additionally, a review of the claims file reveals that, other than a two-page November 2010 VA treatment note and x-ray report, the most recent VA treatment records obtained to date relate to treatment through September of 2001.  The Veteran should be contacted to ascertain from him the name(s) and address(es) of any private or VA medical providers who have provided treatment for his left hand since September of 2001.  Once this information has been obtained, efforts should be made to obtain such records.

Also, the Board notes that the Veteran's most recent VA examination of his left hand was performed in April of 2001.  At his hearing, the Veteran testified that his left hand disability has worsened over the years, including the period since his 2001 VA examination.  Given the Veteran's testimony, and as it has been nearly ten years since his last VA examination, the Veteran should be scheduled for a new VA examination to determine the current severity of the residuals from his left fourth metacarpal fracture.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for an increased rating for fracture, fourth metacarpal, left, currently rated as 10 percent disabling.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and further, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter should also notify the Veteran that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted, in accordance with the requirements expressed in Dingess.  

The Veteran should also be provided VA 21-4142 release forms and be requested to provide the names and addresses of any VA or private medical facilities that have provided treatment for his left hand since September of 2001.

2.  After securing any necessary release forms, with full address information, all records of medical treatment which are not currently associated with the Veteran's claims file should be requested.  This request must include records from the Tuskegee, Alabama VA Medical Center since September 2001.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be included in the claims file.

3.  Then, the Veteran should be afforded a VA orthopedic examination, with an appropriate examiner, to determine the symptoms and severity of the residuals of his fracture, fourth metacarpal, left.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed, and should include range of motion tests of the left hand thumb and fingers and the presence and extent of any ankylosis, functional loss due to pain, painful motion, excess fatigability, weakness, and additional disability during flare-ups as a result of the left fourth finger disability.

A complete rationale should be given for all opinions and conclusions provided, and must be expressed in a typewritten report.

4.  After completion of the above development, the Veteran's claim must be readjudicated.  If the determination of his claim remains less than fully favorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


